Exhibit 10.5
FIRST AMENDMENT TO CONFIDENTIAL LICENSE AGREEMENT FOR
NINTENDO DS
THIS FIRST AMENDMENT (“First Amendment”) amends that certain Confidential
License Agreement for Nintendo DS dated May 1, 2005 between Nintendo of America
Inc. (“Nintendo”) and Majesco Entertainment Company (“Licensee”) (“Agreement”).
RECITALS
WHEREAS, Nintendo and Licensee entered into the Agreement;
WHEREAS, the Agreement currently expires on April 30, 2008, and the parties now
desire to extend the Term (as such term is defined in the Agreement) of the
Agreement as set forth below.
AMENDMENT
NOW, THEREFORE, the parties agree as follows:

1.   The definition of “Term” as set forth in Section 2.20 of the Agreement is
hereby deleted in its entirety and replaced with the following;       “ ‘Term’
means six (6) years from the Effective Date.”   2.   The Term of the Agreement
shall now expire on April 30, 2011.   3.   All other terms and conditions of the
Agreement shall remain in full force and effect. This First Amendment may be
signed in counterparts, which together shall constitute one original First
Amendment.       Signatures provided by facsimile shall be the equivalent of
originals.

This First Amendment shall be effective as of April 30, 2008.
IN WITNESS WHEREOF, the parties have entered into this First Amendment.

                  NINTENDO:   LICENSEE:    
 
                Nintendo of America Inc.   Majesco Entertainment Company    
 
               
By:
  /s/ James R. Cannataro   By:   /s/ Jesse Sutton    
 
               
 
  Name: James R. Cannataro       Name: Jesse Sutton    
 
  Its: EVP, Administration       Its: CEO    

